1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   STONE BREWING CO., LLC,                              Case No.: 18cv331-BEN-LL
12                                       Plaintiff,
                                                          ORDER RE: DISCOVERY
13   v.
                                                          [ECF Nos. 124, 125]
14   MOLSON COORS BREWING
     COMPANY;
15
     MILLERCOORS LLC; and
16   DOES 1 through 25,
17                                   Defendants.
18
19   MILLERCOORS LLC,
20                             Counter Claimant,
21   v.
22   STONE BREWING CO., LLC,
23                           Counter Defendant.
24
25         On June 5, 2019, counsel for the parties called the Court to discuss a discovery
26   dispute. The Court issued a briefing schedule allowing the parties to file simultaneous letter
27   briefs and responses in support of their respective positions. ECF No. 123. The parties
28

                                                      1
                                                                                     18cv331-BEN-LL
1    filed their letter briefs on June 7, 2019 [ECF Nos. 124 and 125]. The Court has carefully
2    reviewed the parties’ briefing, all relevant authority, and relevant prior orders in this case.
3                                     Plaintiff’s Motion to Compel
4            Plaintiff’s letter brief raises three issues for the Court’s resolution. ECF No. 124.
5    Defendant opposes Plaintiff’s motion for the reasons set forth in its letter brief. ECF No.
6    125. The Court will address each issue below.
7       (1) Plaintiff’s Issue No. 1
8            Plaintiff moves to compel Defendant to produce an additional 30(b)(6) witness
9    and/or witnesses. ECF No. 124 at 1. Specifically, Plaintiff seeks Defendant produce
10   “qualified witnesses at the offices of counsel for Stone on the thirteen topics on which Mr.
11   Robberson [the 30(b)(6) witness produced by MillerCoors] was designated.” ECF No. 124
12   at 1-4. Plaintiff also requests that Defendant should “bear all the costs of the renewed
13   deposition,” including attorney’s fees and travel expenses. Id.            Defendant opposes
14   Plaintiff’s request for another 30(b)(6) witness because Mr. Robberson “was a competent
15   and knowledgeable witness, who provided hours of testimony on every topic about which
16   Stone Brewing inquired.” ECF No. 125 at 5. Defendant also argues that Stone Brewing’s
17   30(b)(6) witness, Dominic Engels, was not adequately prepared and could not address the
18   Topics on which he was designated. Id. Defendant therefore requests “relief commensurate
19   with any relief awarded to Stone Brewing with respect to Mr. Robberson’s testimony.” Id.
20   at 6.
21           The Court agrees with Stone. In its letter brief, Plaintiff identifies a number of basic
22   questions that Mr. Robberson was unable to answer. See ECF No. 124 at 2-3. Additionally,
23   Plaintiff argues that Mr. Robberson did not appear to know he had been designated as
24   MillerCoors’ representative on several 30(b)(6) topics. Id. at 3 (noting that when Mr.
25   Robberson was asked whether he understood that he was testifying as MillerCoors’
26   representative regarding Topic Number 3, he replied that he was “unable to answer the
27   question”) (internal citation omitted). Accordingly, Stone’s motion to compel MillerCoors
28   to produce an additional 30(b)(6) witness and/or witnesses on the thirteen topics on which

                                                     2
                                                                                       18cv331-BEN-LL
1    Mr. Robberson was designated is GRANTED. MillerCoors is ORDERED to designate
2    and produce the additional 30(b)(6) witness(es) for deposition on the thirteen topics on or
3    before June 19, 2019. However, in light of the procedural posture of this case and the
4    extensive discovery that has already been exchanged, Plaintiff is limited to no more than
5    six (6) hours of additional 30(b)(6) testimony on all thirteen of the topics at issue in
6    Plaintiff’s letter brief.
7           With respect to Defendant’s argument that Stone Brewing’s 30(b)(6) witness was
8    not adequately prepared and could not address the Topics on which he was designated, it
9    appears that Defendant’s argument is limited to Mr. Engles’ testimony on topics 1, 2, 5 and
10   6. See ECF No. 125 at 5-6, footnote 5. The Court finds it appropriate to ORDER Plaintiff
11   to designate and produce an additional 30(b)(6) witness for deposition on these four topics
12   on or before June 19, 2019. However, in light of the procedural posture of this case and
13   the extensive discovery that has already been exchanged, Defendant is limited to no more
14   than two (2) hours of additional 30(b)(6) testimony on all four of the topics at issue.
15       (2) Plaintiff’s Issue No. 2
16          Plaintiff requests that Defendant reopen and “produce Mr. Hattersley for a further
17   deposition [to answer three questions]1 at its expense in the offices of counsel for Stone
18   and that MillerCoors cover Stone’s costs and fees for this motion and the renewed
19   deposition.” ECF No. 124 at 5. Defendant opposes Plaintiff’s request arguing that “[t]here
20   is no basis to compel Mr. Hattersley to respond to [the three questions at issue]” because
21   as to the first question Mr. Hattersley testified he was unable to answer the question without
22   revealing communications he had with counsel, and as to the second and third questions,
23   they call for legal conclusions. ECF No. 125 at 6-7.
24
25   1
       The three questions are as follows: (1) “Not based on any conversations with counsel[.] What’s your
26   personal understanding of why Miller – as chief executive officer of MillerCoors, of why MillerCoors
     would register trademarks?”; (2) “Independent of conversations with counsel, you have no view as to
27   whether there is a situation in which you think it’s okay for one company to make use of another
     company’s trademark?”; and (3) Independent of conversations with counsel, whether Mr. Hattersley
28   thinks trademark infringement is stealing. See ECF No. 124 at 4-6; see also ECF No. 125 at 6.

                                                        3
                                                                                             18cv331-BEN-LL
1          Based on the Court’s review of the letter briefs and the three questions at issue, the
2    questions appear to exclude the content of any communications or conversations Mr.
3    Hattersley had with his counsel, but rather seek Mr. Hattersley’s personal understanding
4    and/or opinions. Accordingly, the Court agrees with Plaintiff that Mr. Hattersley cannot
5    refuse to answer the three disputed questions simply because he cannot differentiate his
6    own opinions from the conversations that he had with his counsel. See Stein v. Tri-City
7    Healthcare Dist., 2014 WL 12695385 at *2 (“The attorney-client privilege attaches to the
8    content of the communications between the client and attorney, not the fact or general topic
9    of the confidential communication.”). Accordingly, the Court finds that Plaintiff is entitled
10   to answers from Mr. Hattersley, in his capacity as MillerCoors’ Chief Executive Officer,
11   to the three disputed questions. However, the Court finds it unnecessary to convene a live
12   deposition for the limited purpose of Mr. Hattersley answering the disputed questions, and
13   finds it appropriate for Mr. Hattersley to answer the questions in writing under oath.
14   Accordingly, Plaintiff’s Motion to Compel Mr. Hattersley to answer the three disputed
15   questions is GRANTED IN PART. Mr. Hattersley shall provide in writing under oath his
16   responses to the three disputed questions on or before June 19, 2019.
17      (3) Plaintiff’s Issue No. 3
18         Plaintiff requests that the Court order Defendant to respond fully to Interrogatory
19   No. 21, including “‘to identify the lines of the privilege log pertaining to such
20   communications.’” ECF No. 124 at 6. At a minimum, Plaintiff requests that Defendant
21   “must disclose which communications on its voluminous privilege log concern Stone’s
22   trademark and the rebrand.” Id. Defendant opposes Plaintiff’s request arguing that
23   Plaintiff’s Interrogatory No. 21 calls “only for legal advice provided and thus is a direct
24   attempt to invade the attorney-client privilege.” ECF No. 125 at 1-2. Notwithstanding this,
25   Defendant argues that Plaintiff “has already obtained discovery into any factual
26   information responsive to Interrogatory No. 21” and also that “Stone Brewing cannot evade
27   the plain language of its request by unilaterally demanding that MillerCoors identify ‘the
28   details of all such documents and communications’ on a privilege log.” Id. at 2.

                                                   4
                                                                                    18cv331-BEN-LL
1          The ESI protocol governing this case sets forth the requirements for the contents of
2    the parties’ privilege log as follows: “For each entry in the Privilege Log, the Producing
3    Party will provide the Author and Recipients, Date Sent, Summary of the content of the
4    document, and the basis for asserting Privilege as well as any information required by the
5    Court.” ECF No. 74, ¶ 28. Plaintiff seeks, “[a]t a minimum . . . MillerCoors to identify the
6    privilege log entries that relate to the subject matter of the Interrogatory as MillerCoors
7    promised.” ECF No. 124 at 6. Plaintiff argues that “[a]s it stands, MillerCoors’ answer to
8    this interrogatory remains without content.” Id.
9          The Court finds that Defendant’s argument that Plaintiff seeks “the details of all such
10   documents and communications” [ECF No. 125 at 2] on a privilege log to be a
11   mischaracterization of Plaintiff’s request. The Court agrees with Plaintiff that without
12   MillerCoors’ identification of the privilege log entries that relate to the subject matter of
13   the Interrogatory, the answer to this interrogatory remains without content. Additionally,
14   as set forth in the governing ESI protocol in this case, the Court can order certain
15   information to be provided as necessary. Accordingly, the Court GRANTS IN PART
16   Plaintiff’s request for MillerCoors to identify the privilege log entries that relate to the
17   subject matter of Interrogatory No. 21. MillerCoors is ORDERED to provide this
18   information on or before June 19, 2019.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   5
                                                                                    18cv331-BEN-LL
1       (4) Plaintiff’s Request for Sanctions
2          Plaintiff’s request for sanctions in connection with the instant motion and for
3    Defendant to pay for the costs, fees, and expenses with the renewed discovery is DENIED.
4    Rule 37 of the Federal Rules of Civil Procedure “authorizes the district court, in its
5    discretion, to impose a wide range of sanctions when a party fails to comply with the rules
6    of discovery.” Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983)
7    (internal citations omitted). The Court recognizes that Plaintiff spent time in preparing a
8    letter brief, but also notes that the document was not lengthy. Because the Court has
9    granted in part Plaintiff’s requests, the Court declines to impose any monetary sanctions
10   on Defendant at this time.
11         IT IS SO ORDERED.
12   Dated: June 11, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                                  18cv331-BEN-LL
